Citation Nr: 0844550	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from May 27, 1975 to November 17, 1975.

Service connection for a back disability was denied by the RO 
in a March 1981 rating decision, which the veteran did not 
appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO in Boston, Massachusetts has 
original jurisdiction over the claim.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Boston RO in October 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.  At that time the veteran submitted evidence 
directly to the Board accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  In an unappealed March 1981 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disability.

2.  The evidence associated with the claims folder subsequent 
to the March 1981 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The March 1981 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the March 1981 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back 
disability.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letter from the RO dated February 23, 2006 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the veteran regarding new and 
material evidence, the veteran was informed via a March 14, 
2008 VCAA letter that "you were previously denied service 
connection for [a] low back condition.  You were notified of 
that decision on February 17, 1981."  The letter notified 
the veteran that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. 
§ 3.156(a).  Moreover, the March 2008 letter informed the 
veteran as to the reason his claim was previously denied: 
"You claim was previously denied because although the 
records show that you were treated for [a] back condition in 
service, it was apparently acute and transitory and responded 
to treatment.  No residuals were recorded in the report of 
your examination at the time of your discharge.  No further 
action may be taken on your claim for this condition unless 
you submit evidence that you now have residuals of this 
disability and that they have existed since discharge."  As 
such, the veteran was adequately advised of the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

As for the timing of Kent notice, the Board notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to the March 2008 VCAA letter, to 
include during his personal hearing with the undersigned.  
The veteran has pointed to no prejudice or due process 
concerns arising out of the timing of Kent notice.  
Therefore, the essential fairness of the adjudication was not 
affected, and the Board accordingly finds that there is no 
prejudice to the veteran in the timing of Kent notice.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 VCAA letter, which advised him that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed in the letter that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  The VCAA letter also informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the February 23, 
2006 letter at page 2.  This request complies with the "give 
us everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated October 20, 2006.  
This letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
Administration (SSA) determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the October 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

As for the timing of the Dingess notice, after receipt of the 
October 2006 letter the veteran was afforded an opportunity 
to respond before the SOC was issued in March 2007.  
Moreover, neither the veteran nor his representative has 
pointed to any prejudice or due process concerns arising out 
of the timing of the Dingess notice.  Therefore, the 
essential fairness of the adjudication was not affected, and 
the Board accordingly finds that there is no prejudice to the 
veteran in the timing of Kent notice.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the veteran testified 
before the undersigned in October 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claim of entitlement to service 
connection was denied in March 1981 in essence because the 
record at that time did not include evidence of an in-service 
disease or injury [i.e., Hickson element (2)].  The decision 
stated: "Although the records show you were treated for [a] 
back condition in service, it was apparently acute and 
transitory and responded to treatment.  No residuals were 
recorded in the report of your examination at the time of 
your discharge."  Hickson element (3), medical nexus, was 
also lacking.

The March 1981 RO decision was not appealed and therefore is 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  As explained above, the veteran's claim for 
service connection for a low back disability may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted (i.e. after March 1981) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of an in-service back injury 
or disease.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disability 
has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of a copy of the veteran's DD Form 214, updated 
VA outpatient treatment records, an October 2008 statement 
from C.E., M.D., the veteran's written statements and the 
October 2008 hearing transcript.  

The veteran's DD Form 214 was of record and considered by the 
RO in the March 1981 rating decision; accordingly the copy 
submitted by the veteran in connection with the instant 
appeal is cumulative and redundant of the evidence of record 
in 1981 and is not "new."

The recent VA medical records document ongoing medical 
treatment.  These records do not indicate whether the 
veteran's current back problems are a result of an in-service 
disease or injury.  As such, these medical records are not 
new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

The same is the case with the October 28, 2008 letter from 
Dr. C.E., which indicates that the veteran is unable to 
engage in employment due to his back problems.  Dr. C.E.'s 
October 2008 statement does not indicate whether the 
veteran's current back problems are the result of an in-
service disease or injury and is accordingly not new and 
material.  Id.

With respect to the veteran's own statements and testimony to 
the effect that his current back problems are related to his 
military service, such evidence is cumulative and redundant 
of statements made prior to the March 1981 decision and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's low back 
disability is medically related to his military service.  The 
evidence submitted subsequent to the March 1981 denial of the 
veteran's claim is therefore cumulative and redundant of the 
evidence of record at that time, and it therefore does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a low back disability is not reopened.  
The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously-denied claim of 
entitlement to service connection for a low back disability 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


